BUFFINGTON, Circuit Judge
(dissenting).
This case turns on the meaning of the statutory words “within one year aftér the injury.” Longshoremen’s and Harbor Workers’ Compensation Act § 13(a), 33 U.S.C.A. § 913(a). What is meant by the word “injury”? In common use and in the common understanding, the words “after the injury” have a clear, unambiguous,, meaning; and where the meaning of a statute is clear, there is no warrant for speculative construction. If we adhere to the well-understood meaning of the word, we have a designated time fixed by the statute. On the other hand, if we substitute for the statutory words “after the injury,” the words “after the damage resulting from the injury became apparent,” we leave the marked path of certainty and enter a zone-of uncertainty and doubt. But apart from, this, the substitution by the court below of its construction for that of the statute as noted above, runs counter to the juris- , dictional certainty created by the act and leaves the jurisdiction of enforcing the act *123in confusion and uncertainty. The subsequent clause provides: “Such claim shall be filed with the deputy commissioner in the compensation district in which such injury or death occur.” Adopting the construction followed by the court below, where is the tribunal which shall enforce the compensation claim? Is it in the district where the injury occurred, or is it in some other district where “the results of the accident became apparent”? Is it possible the act meant that if a seaman is injured in Pennsylvania and afterwards goes to Florida, and the result becomes apparent in Florida, that the Florida, and not the Pennsylvania, district has jurisdiction? Yet this result follows i.f the construction •of the lower court holds, for if the word “injury” in the earlier part of the statute is construed to mean “after the damage resulting from the injury becomes apparent,” then we must in the jurisdictional clause following likewise substitute for the words, “such claim shall be filed with the deputy-commissioner in the compensation district in which such injury * * * occur,” the words, “Such claim shall be filed with the Deputy Commissioner in the compensation district in which the damage resulting from the injury became apparent.” I feel we are on a sure foundation if we follow the wording of the act, and we are on the shifting sands of speculative uncertainty if -we depart therefrom. For these reasons I respectfully note my dissent.